Citation Nr: 1517288	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Appellant served in both the Louisiana and Washington Air National Guard (ANG).  She had a period of active duty for training (ACDUTRA) from November 1973 to March 1974 and thereafter multiple periods of both ACDUTRA and inactive duty for training (INACDUTRA).  She is not service connected for any disabilities and has no qualifying active duty military service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Appellant's claims file includes diagnoses of posttraumatic stress disorder (PTSD) and major depressive disorder.  The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record.

In January 2015, the Appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.


FINDING OF FACT

The evidence of record weighs against a finding that the Appellant has a psychiatric condition that had its onset or is otherwise related to any aspect of her military service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a May 2011 letter to the Appellant. 

The duty to assist has also been satisfied.  The Appellant's service treatment records, post-service medical records, Social Security Administration records and lay statements from the Appellant are in the claims file and were reviewed in connection with her claim.  The Appellant has not identified any additional outstanding evidence in this matter that could be used to substantiate her service connection claim.

The Appellant was afforded a VA examination in May 2011 to assess the nature and etiology of her psychiatric condition.  That examination report is adequate to adjudicate the Appellant's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Appellant with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).
  
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to her claim.

II.  Service Connection

The Appellant is seeking service connection for an acquired psychiatric disability that she maintains is due to racial discrimination and harassment she suffered while in service.  The Appellant maintained in her hearing testimony that these events occurred during active duty for training (ACDUTRA) periods during the 1980s.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active military service" is defined by VA law and regulations.

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA, from injury incurred or aggravated while performing INACDUTRA, or from myocardial infarction or cardiac arrest while performing INACDUTRA.  Id.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f).

A review of the Appellant's available service treatment records does not indicate any complaints, treatment, or diagnoses related to any psychiatric condition.  The Appellant's June 1973 enlistment examination noted normal clinical findings for any psychiatric condition.  In the June 1973 Report of Medical History, the Appellant denied a history of depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  In October 1974, and July 1975 Reports of Medical History, the Appellant denied a family history of psychosis or disturbances of consciousness, "and all other significant medical or surgical history."  In a September 1976 Report of Medical History, the Appellant again denied a history of depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.

In September 1976 and June 1980 periodic Reports of Medical Examination, the Appellant was noted to have normal clinical findings for any psychiatric condition.

In a June 1980 Report of Medical History, the Appellant again specifically denied a history of depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  In a July 1984 Report of Medical History, the Appellant again specifically denied a history of depression or excessive worry, or frequent trouble sleeping, but responded "yes" to a question about whether she experienced nervous trouble of any sort.  A July 1984 Report of Medical Examination noted normal clinical findings for any psychiatric condition.

In May 1988 and August 1988 Reports of Medical History, the Appellant again specifically denied a history of depression or excessive worry, frequent trouble sleeping, or nervous trouble of any sort.  An August 1988 Report of Medical Examination noted normal clinical findings for any psychiatric condition, and similar findings were noted in an October 1992 examination report.

Post-service medical records reflect the Appellant's past medical history of depression.  A January 2011 statement from the Appellant's private psychologist notes that she has suffered episodes of depression "for as long as she could remember."  The private psychologist noted that the loss of her brother and mother "have been very difficult," and the deterioration of her health has "resulted in more emotional distress."  The private psychologist also notes family problems in the Appellant's past and states that she "may have been sexually abused as a very young child."  He noted diagnoses of moderate to severe major depression, recurrent, and chronic PTSD.  Among the Appellant's symptoms include fatigue, poor sleep, excess worry and loss of energy.  

In a June 2011 letter, the same psychologist stated that the Appellant was first treated for depression while in an abusive marriage and experienced stress due to difficult working conditions in the National Guard.  He again noted diagnoses of major depression and PTSD but did not provide an opinion on the etiology of either condition. 

In May 2011, the Appellant was afforded a VA examination to determine the nature and etiology of her psychiatric condition.  The VA examiner noted the Appellant's reports of being in an abusive marriage.  The Appellant reported being in a stressful working environment while in the military and experiencing racial discrimination while in Louisiana.  She reported experiencing more harassment and discrimination after leaving to join a National Guard unit in Washington State.  The Appellant also reported seeing a psychiatrist following a suicide attempt during the 1970s.  She stated she took medication for two years, but stopped treatment because she felt the doctor "was siding more with her husband."  She also reported feeling "stressed out" due to problems she was having with some male co-workers.  She reported undergoing ongoing mental health treatment in 2010 and is currently on anti-depressant medication.

The VA examiner diagnosed the Appellant with recurrent major depressive disorder.  She also noted that the record does include a diagnosis of PTSD related to abuse she experienced in her first marriage; however, the VA examiner stated that the Appellant did not meet the full diagnostic criteria for a PTSD diagnosis.  The VA examiner concluded that the Appellant's current diagnosis of major depressive disorder was less likely as not related to any treatment in service.  In support of this conclusion, the examiner stated that, based on a review of service treatment records, there was no evidence of treatment for depression while the Appellant was in service.

At the January 2015 hearing, the appellant testified that she was exposed to harassment while on Reserve duty and that harassment continued after she complained.  She reported that she was working at the same facility as a civilian employee and thus was under constant stress, even after her Reserve duty concluded.  

Given the nature of the appellant's claim (for disease, not injury) and her service, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).

The preponderance of the evidence is against the claim.  The Board finds the opinion from the May 2011 VA examiner is entitled to great probative weight.  The opinion was provided following examination of the Appellant and a review of the claims file.  The examiner addressed the Appellant's assertions as to the origin of her psychiatric problems, considered the Appellant's reports of discrimination while on duty, and provided a sufficient rationale for his conclusion that the Appellant's diagnosed major depressive disorder was not due to her military service, to include her reported harassment.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  There is no medical opinion to the contrary in the record concerning the etiology of the Appellant's psychiatric condition.  The private psychologist noted the Appellant experienced stress due to difficult working conditions in the National Guard but did not provide an etiology as to the diagnosed conditions.  

The Board acknowledges the statements made by the Appellant in support of her claim that the current psychiatric condition is related to her National Guard service.  The Appellant is competent to provide testimony concerning factual matters of which she has first-hand knowledge,  In addition, lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the psychiatric condition at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Further, the Appellant's assertions of continuity of symptoms of mental health problems that began during her National Guard service are contradicted by the contemporaneous medical evidence of record as detailed above.  On multiple occasions during the course of the Appellant's National Guard career, she specifically denied a history of depression.  As such, the Veteran's current statements alleging a continuity of psychiatric symptoms are afforded little to no probative weight because they directly contradict statements she made during her National Guard service.

In sum, as the preponderance of the evidence is against the claim, the benefit of the doubt is not applicable and service connection is not warranted  .  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


